Citation Nr: 1220127	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability including posttraumatic disorder (PTSD), and bipolar disorder, claimed as undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served a period of initial active duty for training (IADT) from September 27, 1981, to March 19, 1982.  He was released from IADT to continue service in the Minnesota National Guard (MNG) until July 1987.  He reenlisted in April 1989 and served until June 1992; he had several periods of active duty for training (ACDUTRA).  He, then, reenlisted on August 16, 2008, until June 23, 2009.  

This matter came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned at the Phoenix RO in April 2007.  This matter was remanded in September 2007 and November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In May 2004, the Veteran filed an initial claim for an acquired psychiatric disability and PTSD.  The Veteran attributed his PTSD to his stateside duties, during MNG service, related to mobilizing units for duty in Desert Storm and Desert Shield.  

A May 2005 rating decision denied entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, and the Veteran perfected an appeal.  In April 2007, the Veteran testified at a Board hearing before the undersigned.  In September 2007, this matter was remanded for further development.  

Less than a year after issuance of the September 2007 Remand, the Veteran reenlisted in the U.S. Army, and was deployed to Iraq.  He had service from August 16, 2008 to June 23, 2009.  

In November 2010, this matter was remanded for further development, and this matter was recertified to the Board in March 2012.  In May 2012, the Veteran submitted a VA Form 9 and requested another Board hearing at the Phoenix RO (travel Board hearing).  Thus, this case must be remanded to schedule a Board hearing at the Phoenix RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge at the Phoenix RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

